UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1032


GREGORY KANE,

                Plaintiff – Appellant,

          v.

UPS PENSION PLAN BOARD OF TRUSTEES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-03719-RDB)


Submitted:   September 23, 2014           Decided:   October 1, 2014


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise M. Clark, CLARK LAW GROUP, PLLC, Washington, D.C., for
Appellant. J. Timothy McDonald, THOMPSON HINE LLP, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Kane appeals from the district court’s orders

granting summary judgment to Appellee and denying Kane’s motion

to   reinstate    a    claim.      We   have    reviewed     the   briefs    of   the

parties    and   the     record,    and    we   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Kane v. UPS Pension Plan, No. 1:11-cv-03719-RDB (D. Md.

Oct. 23 & Dec. 11, 2013).          In addition, we note that Kane raised

certain claims regarding his motion to reinstate for the first

time in his reply brief.            We find these claims waived.              Equal

Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 604 n.4 (4th

Cir. 2010) (holding that argument not raised in opening brief is

waived).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the   materials

before this      court    and   argument      would    not   aid   the   decisional

process.

                                                                            AFFIRMED




                                          2